UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN J. WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cr-00068-TSE-1; 1:10-cv-01213-TSE)


Submitted:   September 5, 2012           Decided:   September 13, 2012


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen J. Washington, Appellant Pro Se.   Kara Martin Traster,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen      J.       Washington         seeks     to    appeal         the    district

court’s    order       granting        in        part    and    denying           in   part    his     28

U.S.C.A. § 2255 (West Supp. 2012) motion.                                    The order is not

appealable       unless          a     circuit          justice        or     judge          issues     a

certificate of appealability.                      28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate        of        appealability            will        not    issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief    on    the    merits,         a    prisoner          satisfies       this      standard       by

demonstrating         that       reasonable             jurists       would        find      that     the

district       court’s      assessment            of     the    constitutional              claims     is

debatable      or     wrong.          Slack       v.     McDaniel,          529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,           and    that        the    motion       states      a    debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that     Washington          has           not     made         the     requisite             showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3